PIERCE, Judge.
The facts stipulated to by the parties present a single, issue for review: Are the personal injury protection benefits to which plaintiff, Sarah Penniman, a non-owner passenger on a motorcycle, is entitled under the requirements of the Colorado Auto Accident Reparations Act § 10-4-701, et seq., C.R.S.1973, to be paid by the liability insurance carrier of the automobile that collided *819with the motorcycle? Our answer is no. We therefore affirm the trial court.
The plaintiffs argue Sarah’s injury falls within the purview of such coverage by claiming that she was a pedestrian at the time of the accident. However, specific language of § 10-4-703(9), C.R.S.1973, excludes from the definition of pedestrian, a person who is riding in or upon a motor vehicle, or “a machine operated by motor or engine.” A motorcycle is a machine operated by motor or engine, and plaintiff was riding on it. Therefore, she was not a pedestrian.
The issue was fully addressed and disposed of in the findings of fact, conclusions of law, and order of the trial court.
Accordingly, the judgment is affirmed.
BERMAN and METZGER, JJ., concur.